Citation Nr: 1003911	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-00 397A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Baltimore, Maryland.  
An August 2004 rating decision determined new and material 
evidence was not received to reopen a claim for service 
connection for lumbosacral strain.  A December 2004 rating 
decision denied service connection for hypertension as 
secondary to service-connected diabetes mellitus.

The Veteran indicated on his January 2006 substantive appeal 
(VA Form 9) that he desired a Board Hearing at the Board's 
Central Offices in Washington, DC.  The hearing was scheduled 
for March 6, 2008, but-in December 2008, the Veteran 
notified the Board he no longer desired a hearing.  See 
38 C.F.R. § 20.702 (2009).

A March 2004 rating decision denied service connection for 
bilateral peripheral neuropathy of the lower extremities as 
secondary to the service-connected diabetes mellitus, and the 
Veteran appealed the decision.  A September 2007 rating 
decision granted that benefit.  There is no indication the 
Veteran appealed the initial rating or the effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  Thus, that issue has been resolved, and it 
is not before the Board.  38 C.F.R. § 20.200 (2009).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1969 to February 1971.

2.	On December 31, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, at 
Columbia, South Carolina, that the Veteran died in April 
2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106.  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


